Name: Commission Regulation (EEC) No 1967/82 of 20 July 1982 amending for the second time Regulation (EEC) No 1792/82 introducing a countervailing charge on aubergines originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 82 Official Journal of the European Communities No L 212/55 COMMISSION REGULATION (EEC) No 1967/82 of 20 July 1982 . amending for the second time Regulation (EEC) No 1792/82 introducing a countervailing charge on aubergines originating in Spain charge introduced in application of Article 25 of that Regulation is amended ; whereas, if these conditions are taken into consideration , the countervailing charge on the import of aubergines originating in Spain must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 1792/82 (3), as amended by Regulation (EEC) No 1877/82 (4), introduced a countervailing charge on aubergines originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a The amount '28-06 ECU appearing in Article 1 of Regulation (EEC) No 1792/82 is replaced by the amount '39-24 ECU'. Article 2 This Regulation shall enter into force on 21 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 190, 1 . 7 . 1982, p. 7 . (3) OJ No L 199, 7 . 7 . 1982, p . 14. (4) OJ No L 206, 14. 7. 1982, p . 28 .